 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                       NORTHERN DISTRICT OF CALIFORNIA
10                          SAN FRANCISCO DIVISION

11
     IN RE: HARD DISK DRIVE SUSPENSION       Case Nos. 3:19-md-02918-MMC
12   ASSEMBLIES ANTITRUST LITIGATION

13                                           MDL No. 2918
14   THIS DOCUMENT RELATES TO ALL            [PROPOSED] ORDER DENYING
     CASES                                   SEAGATE’S MOTION FOR A
15
                                             SCHEDULING ORDER SETTING TRIAL
16                                           [ECF No. 350] AND GRANTING
                                             DEFENDANTS’ CROSS-MOTION FOR
17                                           A SCHEDULING ORDER

18

19

20

21

22

23

24

25

26

27

28

                                                                      CASE NO. 3:19-MD-02918-MMC
                              [PROPOSED] ORDER DENYING SEAGATE’S MOTION FOR A SCHEDULING ORDER
                                 AND GRANTING DEFENDANTS’ CROSS MOTION FOR A SCHEDULING ORDER
 1          Before the Court is a motion for scheduling order to set a trial by Seagate Technology LLC,

 2   Seagate Technology (Thailand) Ltd., Seagate Singapore International Headquarters Pte. Ltd., and

 3   Seagate Technology International (collectively, “Seagate”) [ECF No. 350] and a cross-motion for a

 4   scheduling order by Defendants TDK Corporation, Magnecomp Precision Technology Public Co.,

 5   Ltd., SAE Magnetics (H.K.) Ltd., Hutchison Technology Inc., Headway Technologies, Inc., NHK

 6   Spring Co., Ltd., NAT Peripheral (Dong Guan) Co., Ltd., NAT Peripheral (H.K.) Co., Ltd., NHK

 7   Spring (Thailand) Co., Ltd., and NHK International Corp. (collectively, “Defendants”). The Court,
                                 written
 8   having considered the parties’ submissions and arguments, hereby DENIES Seagate’s motion and
                                   ^
 9   GRANTS Defendants’ cross-motion for the following reasons:1

10     x    A pretrial schedule requires consideration of the entirety of the multidistrict litigation, and,

11          based on the facts presented and the current status of the litigation, effective case

12          management warrants a pretrial schedule that applies to all parties (i.e., Seagate, End-User

13          and Reseller Class Plaintiffs, and Defendants).

14     x    The Court already has ordered that all parties complete fact discovery by May 20, 2022.

15          Similarly, the parties should proceed with a coordinated schedule setting forth consistent

16          deadlines for the remaining pretrial phases of this litigation (including expert discovery,

17          summary judgment and dispositive motions, and Daubert motions) because this will avoid

18          the duplication, inefficiency, and wasted resources of the Court and the prejudice to

19          Defendants that would result if there is not a coordinated schedule.

20     x    A unified pretrial schedule does not prejudice any of the Plaintiffs, and it does not result in

21          undue delay, particularly in light of the countervailing efficiencies that would result from a

22          coordinated pretrial schedule.

23     x    It is premature to consider the trial structure at this time, and the Court will reserve

24          determination for how trial should be structured for a later and more appropriate time.

25

26

27
            1
28              By separate order filed concurrently herewith, the Court has ruled on Defendants' cross-
     motion.
                                                                                   CASE NO. 3:19-MD-02918-MMC
                                           [PROPOSED] ORDER DENYING SEAGATE’S MOTION FOR A SCHEDULING ORDER
                                              AND GRANTING DEFENDANTS’ CROSS MOTION FOR A SCHEDULING ORDER
 1          Accordingly, it is hereby ORDERED that Seagate’s Motion for a Scheduling Order Setting

 2   Trial [ECF No. 350] is DENIED. and Defendants’ Cross-Motion for a Scheduling Order is

 3   GRANTED and the Court hereby enters a Pretrial Scheduling Order with the deadlines in Exhibit 1

 4   to Defendants’ Cross-Motion.

 5

 6
              June 2, 2021
      Dated: ______________________                      ___________________________________
                                                         _ __________________
                                                         __                   ________________
                                                                              __
 7                                                       The   Hon.
                                                         Thee Ho on. Maxine M. Chesney
                                                         United
                                                         Unit
                                                            itted
                                                               e States District Court
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
                                                                               CASE NO. 3:19-MD-02918-MMC
                                       [PROPOSED] ORDER DENYING SEAGATE’S MOTION FOR A SCHEDULING ORDER
                                          AND GRANTING DEFENDANTS’ CROSS MOTION FOR A SCHEDULING ORDER
